Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 12/28/2021. 
Claims 1, 4-14, and 21-27 are currently pending.
Response to Amendment
The rejection of claims 1, 4-7, and 10-14 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-12, 16, 17, and 39 of U.S. Patent No. 9,290,849 is withdrawn in view of the above amendment.
The rejection of claims 1, 4-7, and 10-14 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-8, 10, and 11 of U.S. Patent No. 10,174,429 is withdrawn in view of the above amendment.
The rejection of claims 15, 16, and 20 on the grounds of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/916,859 (accidently misspelled in the previous Office action as 16/916,589) is withdrawn in view of the above amendment cancelling claims 15, 16, and 20.
The objection(s) of claims 5-7 is withdrawn in view of the above amendment.
Applicant’s amendments/remarks as to the rejection claims 6 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are noted.  Applicant has submitted a person of ordinary skill in the art in the art would readily recognize the acronyms PAPEMP and HDTMP for compounds mean polyamino polyether methylene phosphonate and hexamethylenediamine tetramethylene phosphonic acid, respectively.  However, the claims remain rejected under 112 for new 
The claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 over/based-on Gallup et al. (US 4,830,766) are withdrawn in view of the above amendment.
The rejection(s) of claims 15-20 under 35 U.S.C. 102 and 35 U.S.C. 103 over or based-on Riggs (US 6,001,156) are withdrawn in view of the above amendment.
The rejection of claims 1, 4-7, and 9-14 under 35 U.S.C. 103 over Richardson et al. (US 9,290,849) are withdrawn in view of the above amendment.
The rejection of claims 1, 4-7, and 9-14 under 35 U.S.C. 103 over Kalakodimi et al. (US 2017/0130340) are withdrawn in view of the above amendment.
However, the current rejection relies Kalakodimi et al. (US 2017/0130340) in combination with Gallup et al. (US 4,830,766) under a new ground(s) of rejection necessitated by Applicant’s present amendments and render obvious the instant claims.  See the new and/or revised 103 rejections, below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 10, 13, 26, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, there is insufficient antecedent basis for the term “the at least one organic compound” which renders the claim indefinite.  Note that parent claim 1 recites the presence of an “organic additive” rather than an “organic compound”.  Claims 5 and 6 are also indefinite for the same reason and claim 10 is also indefinite for its dependent on claim 6.  
In claim 10, there is insufficient antecedent basis for the term “the additive” in the limitation “wherein the additive further includes a zinc salt” which renders the claim indefinite.  Note that claim 10 is dependent on claim 6, which is dependent on claim 5, which has been amended to be dependent on claim 1.  In a previous set of claims, claim 2 was included as a parent claim to claim 10 and recited basis for “an additive” (“further comprising adding to the fluid an additive”).  Claim 2 has been cancelled, removing any antecedent basis to an “additive”, and the claims merely recite the presence of an “organic additive” which is not necessarily describing the same zinc salt-containing additive.  
In claim 13, there is insufficient antecedent basis for the term “the additive” for substantially the same reasons as described with regard to claim 10 above.  Parent claim 1 merely recites the presence of an “organic additive” which is not necessarily describing the same “additive” as instantly claimed.  Claims 26 and 27 are also indefinite for substantially the same reason.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9-14, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kalakodimi et al. (US 2017/0130340, hereinafter Kalakodimi) in view of Gallup et al. (US 4,830,766, hereinafter Gallup).   
	As to claim 1, Kalakodimi teaches a method of inhibiting corrosion of a corrodible metal surface that contacts an aqueous fluid component (method of suppressing corrosion of a corrodible metal surface that contacts a water stream, abstract) comprising adding both a stannous compound to the fluid (adding a treatment composition to the water stream comprising a tin(II) corrosion inhibitor, abstract and para. 0022) and adding an organic additive to the fluid including a heteroatom selected from phosphorus, nitrogen, and/or sulfur (adding a secondary corrosion inhibitor(s) and/or a chelating agent to the water stream in order to further improve corrosion performance where the additive compounds comprise phosphorous, nitrogen, and/or sulfur heteroatoms comprising phosphonates and/or amines, para. 0035-0038), which reads on the claimed further additive effective to improve corrosion inhibition as compared to the stannous compound alone.  
Although Kalakodimi fails to explicitly teach the stannous compound and organic additive are added in a weight ratio of from 9:1 to 1:4, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed relative limitation from the teachings of Kalakodimi since Kalakodimi is clearly directed to including a stannous salt in the treatment composition and the skilled artisan would further recognize the amount of the secondary corrosion inhibitor could be varied and/or optimized relative to the stannous salt in the treatment composition in order to obtain a sufficient or even improved corrosion inhibiting effect.  Kalakodimi teaches the concentration of the tin in the water stream is in an amount of up to 3 ppm (para. 0024), and at the time of the effective filing date it would have been obvious to person of ordinary skill in the art to arrive within the claimed ratio from the teachings of Kalakodimi by varying and/or optimizing the amount of secondary corrosion inhibitor relative to the 0.01 to 3 ppm range of stannous corrosion inhibitor in order to obtain a sufficient or even improved corrosion inhibiting effect.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See also See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Kalakodimi further teaches the water stream/system contacting the corrodible metal surface to which the treatment composition is added includes brine carrying pipelines (para. 0011 and claim 11), but fails to explicitly teach the total dissolved solids content or compositions of such brine(s).
	However, Gallup similarly teaches a method of inhibiting corrosion of a corrodible metal surface that contacts an aqueous fluid by addition of a stannous compound to the fluid (treating an aqueous geothermal fluid with a reducing agent that reduces corrosion, col. 3 lines 3-8 and col. 12 lines 18-23; stannous chloride is a preferred organic reducing agent, col. 7 lines 25-45, col. 7 lines 52-62, Table 3, col. 
13 line 63 to col. 14 line 5, claim 1 and claim 2).  Gallup’s aqueous fluid is a geothermal brine comprising at least 180,000 ppm total dissolved solids (col. 8 lines 36-45), and an exemplary brine for treatment with the corrosion inhibitor has a calcium content of 17,000 ppm and a chloride content of 96,000 ppm (col. 10 lines 32-45), which each fall within the claimed total dissolved solids, calcium, and chloride content ranges.  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the high total dissolved solids brine taught by Gallup as the brine in Kalakodimi’s treatment method with a reasonable expectation of successfully inhibiting corrosion of a corrodible metal surface by a stannous-based corrosion inhibitor composition.  Although Kalakodimi is silent to the composition of the brine treated by the stannous-based corrosion inhibitor composition, Gallup teaches a typical composition of brine capable of being successfully treated by a stannous-based corrosion inhibitor composition.  
	As to claim 4, regarding the claimed limitation that the organic compound is capable of forming an organometallic complex with the tin of the stannous compound, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Kalakodimi teaches the same stannous compounds as those claimed (see, e.g., para. 0022) and secondary organic corrosion inhibitors having the same functionality as those claimed (e.g., phosphonate, amine, etc., para. 0035-0038).  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	As to claim 5, Kalakodimi teaches the at least one organic compound includes one or more compounds selected from phosphonates and/or amines, as described above.  See, e.g., para. 0037-0038 of Kalakodimi. 
	As to claims 6, 7, and 9, Kalakodimi teaches the secondary corrosion inhibitor includes specific compounds such as hydroxyethylidene diphosphonic acid (1-hydroxy ethylidene-1,1-diphosphonic acid “HEDP”) and ethoxylated amines (N,N-diethylhydroxylamine, diethylamino ethanol, and dimethylethanolamine).  See para. 0037-0038.  
	As to claim 10, Kalakodimi teaches the secondary corrosion inhibitor(s) further includes a zinc salt (para. 0037). 
	As to claim 11, Kalakodimi teaches the stannous compound is provided in a sufficient amount and time to form a stable protective film on the corrodible metal surface (para. 0006, 0011, 0017, 0018, and claim 13).
	As to claim 12, note this is a product-by-process claim describing the source of the fluid.  Product-by-process claims are not limited to the recited steps except to the extent they suggest structure of the composition.  Here, the claim merely requires the fluid comprises water of the prior-recited TDS range, which Kalakodimi teaches for the reasons described above, and the source of the water (mining, geothermal, oil, gas production) are extended little patentable weight.  However, note that the combination of Kalakodimi in view of Gallup does teach the source of water is mining/geothermal, as described above. 
	As to claims 13, 26, and 27, as to the claimed limitations that the stannous compound and (assumed organic) additive are added to the fluid in a total amount of 0.5 to 10,000 ppm, 0.5 to 50 ppm, or 1 to 15 ppm, the same rationale applies here as described above with regard to the content of stannous compound and organic additive of claim 1:  Kalakodimi teaches the concentration of the tin in the water stream is in an amount of up to 3 ppm (para. 0024), and although Kalakodimi fails to teach the concentration of the secondary corrosion inhibitor, at the time of the effective filing date it would have been obvious to person of ordinary skill in the art to arrive within the claimed total range from the teachings of Kalakodimi by varying and/or optimizing the amount of secondary corrosion inhibitor summed with the 0.01 to 3 ppm range of stannous corrosion inhibitor in order to obtain a sufficient corrosion inhibiting effect.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	As to claim 14, Kalakodimi teaches the stannous compound includes a stannous salt including stannous sulfate, stannous bromide, stannous chloride, stannous oxide, etc. (para. 0022).
	As to claims 22 and 23, Kalakodimi in view of Gallup teaches the aqueous component includes from 5,000 to 100,000 ppm of calcium, from 50,000 to 500,000 ppm of chloride, and a total dissolved solids content of from 100,000 to 500,000 ppm (see the exemplary total dissolved solids, calcium, and chloride contents of Gallup’s brine, which fall within the claimed ranges, described above. 
	As to claims 24 and 25, Kalakodimi in view of Gallup teach the fluid has a pH of from 2 to 6 and/or 3 to 5 (Gallup’s brine has an initial pH typically between 4 and 4.5 and/or 4.5 and 6, col. 5 lines 5-10; Gallup’s exemplary brine composition has a pH of about 5.5 and/or 4.9 to 5.5, col. 10 lines 20 and col. 14 line 63; Gallup’s corrosion inhibiting reducing agent is suitable for addition to brines having a pH between 4 and 7, col. 6 lines 43-44; Gallup further teaches stannous chloride, i.e., the preferred stannous compound corrosion inhibitor, is suitable and effective for application to brines having pH below 5, col. 6 lines 52-62 and Table III).  The brines encompassed by Gallup overlap, if not fall within, the claimed pH ranges. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalakodimi et al. (US 2017/0130340, hereinafter Kalakodimi) in view of Gallup et al. (US 4,830,766, hereinafter Gallup) as applied to claims 1, 4-7, 9-14, and 22-27 above, and further in view of Brezinski (US 5,916,484).
	The disclosure of Kalakodimi in view of Gallup is relied upon as set forth above.
	Kalakodimi in view of Gallup teaches a method of inhibiting corrosion of a corrodible metal surface that contacts an aqueous fluid component and a corrosion inhibiting composition comprising a blend of a stannous compound and an additional corrosion inhibitor, as described above.
	Kalakodimi fails to teach the composition or organic additive comprises thioglycolic acid.
	However, Brezinski teaches improved metal corrosion inhibitor compositions comprising the addition of a low toxicity corrosion inhibitor intensifier, e.g., thioglycolic acid, (col. 2 lines 9-17).  The thioglycolic acid is added because it intensifies and improves the corrosion inhibiting effect of another corrosion inhibitor by itself (col. 3 lines 60-67).  As an aside, note that Gallup also further teaches thioglycolic acid as an additional, alternative low-pH compatible reducing/corrosion inhibiting agent suitable for the treatment in addition to the stannous chloride (col. 7 lines 25-45 and 52-62)
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide thioglycolic acid as taught by Brezinski as an additional corrosion inhibitor in the composition of Kalakodimi in view of Gallup in order to intensify and further improve the corrosion inhibiting effects of Kalakodimi’s composition.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kalakodimi et al. (US 2017/0130340, hereinafter Kalakodimi) in view of Gallup et al. (US 4,830,766, hereinafter Gallup) as applied to claims 1, 4-7, 9-14, and 22-27 above, and further in view of Williams (US 9,492,790) or Gill et al. (US 2018/0030345, hereinafter Gill).
	The disclosure of Kalakodimi in view of Gallup is relied upon as set forth above.
The rejection of record provides Gallup’s brine as the brine treated in Kalakodimi, as described above.  Gallup generally teaches the brine, due to its subterranean use/presence, typically contains large amounts of minerals within its total dissolved solids (col. 2 lines 7-24, which a person of ordinary skill in the art in would view as a waste water), but Kalakodimi and Gallup are silent as to the content of sulfate in the brine.  
However, Williams generally teaches a source water such as seawater, i.e., a brine, and/or waste water typically has an elevated total dissolved solids including at least 1,000 ppm sulfate (col. 2 lines 53-62 and col. 3 lines 37-38).  Alternatively, Gill teaches a potentially corrosion causing water source such as sea water, i.e., a brine, and/or waste water typically has an elevated total dissolved solids content including a sulfate content of, e.g., about 350 ppm, about 600 ppm or about 2,000 to 15,000 ppm (para. 0024).  In other words, Williams and Gill are separate references of record that teach a sulfate content within the claimed range of at least 200 ppm is typical for brines and waste water.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation that the aqueous component comprises at least 200 ppm sulfate within Gallup’s brine/waste water and/or is encompassed by Gallup’s brines/waste water in view of the evidence provided by Williams and Gill that such a sulfate content is typical for brines/waste water. 
 Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive to preemptively obviate the new ground(s) of rejection over Kalakodimi et al. (US 2017/0130340) in view of Gallup et al. (US 4,830,766) set forth above.
Applicant argues 1) Gallup et al. does not disclose using two or more of its reducing agents in combination and therefore does not teach or suggest the claimed limitation of a stannous compound and an organic additive are added in a weight ratio of from 9:1 to 1:4 (pages 7-8 of the present response), 2) Kalakodimi et al. does not elaborate on what their “water and brine carrying pipelines” means and therefore does not teach or suggest the claimed total dissolved solids content of at least 50,000 ppm, calcium content of at least 1,000 ppm, and chloride content of at least 10,000 ppm (page 9 of the present response), and 3) the claimed combination of a stannous compound with an organic additive that includes a heteroatom selected from phosphorous nitrogen, sulfur, and combinations thereof in the claimed weight ratio achieves a synergistic results of improving corrosion in very aggressive fluids as compared to the use of the stannous compound alone evidenced by the showing at Table 4 (pages 7-9 and of the present response).
Applicant’s first and second arguments are not persuasive because they constitute a piecemeal analysis of the present ground(s) of rejection, which relies on a combination of Kalakodimi et al. in view of Gallup et al..  Kalakodimi et al. was relied upon for its teachings of providing a mixture of a stannous compound with a secondary compound that render obvious the claimed ratio of 9:1 to 1:4 and Gallup et al. was relied upon for its teachings of what constitute typical brine compositions that meet/render obvious the claimed total dissolved solids, calcium, and chloride contents.   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s third argument that the claimed combination of stannous compound and organic additive achieve a synergistic combination compared to the stannous compound alone, i.e., allegation of unexpected results, is not persuasive because the examples in the original specification are no probative value in the determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  The comparative showing compares the use of the combination of the stannous compound with an organic additive relative to the stannous compound alone (examples 1 to 14 in Table 4).  However, the Kalakodimi et al. reference constitutes closer prior art than the comparative examples free of an additional organic additive since the reference directly teaches providing additional corrosion inhibiting and water treatment compounds, e.g., secondary corrosion inhibitors and chelating agents, in combination with the stannous compound to further improve corrosion performance of the compositions (para. 0035-0038).  In other words, the Kalakodimi et al. reference already contains a combination of a stannous compound with an additive and is closer prior art for that reason.  
Even if, arguendo, the comparison was done between the Applicant’s invention and the closest prior art, the claims are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples.  The claims broadly recite the combination of a stannous compound and organic additive comprising a phosphorous, nitrogen, and/or sulfur heteroatom in a weight ratio of 9:1 to 1:4 whereas the comparative showing at Table 4 merely demonstrate performance of stannous chloride with one of thioglycolic acid, ethoxylated fatty diamine, or hydroxyethylidene diphosphonic acid at a weight ratio of 9:1 to 1:9 at a single total concentration (ppm SnCl2 + ppm additive) of 10 ppm compared to each of stannous chloride, thioglycolic acid, ethoxylated fatty diamine, or hydroxyethylidene diphosphonic acid alone at a concentration of 10 ppm.  The showing does not provide any reason, evidence, or expectation that the results three disclosed/tested blends would occur over the entire scope of the claimed combination, i.e., all stannous compounds and all phosphorous, nitrogen, and/or sulfur heteroatom-containing organic compounds at any total concentration.  It is also noted that some of the examples within the claimed ratio range perform worse than stannous chloride alone (e.g., example 11 comprising 5 ppm SnCl2 and 5 ppm ethoxylated fatty diamine, i.e., 1:1 weight ratio, obtained a corrosion rate of 11.53 mpy which underperforms the 10 ppm SnCl2 alone having a corrosion rate of 10.51 mpy; example 18 comprising 2.5 ppm SnCl and 7.5 ppm HEDP, i.e., a 1:3 weight ratio, obtained a corrosion rate of 16.23 mpy which underperforms the 10 ppm SnCl2 alone having a corrosion rate of 10.51 mpy).
Conclusion
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 8, 2022